DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gibraltar Perimeter Security (“G-4033P Portable Drop Arm – M30 P3 Certified” video on YouTube; hereinafter will be referred to as Ref A) in view of Villalobos Lopez, WO 2007/011197 A1 (hereinafter will be referred to as Ref B) and Thompson et al., US 6,845,589 B1.
Regarding claim 18, Ref A teaches a portable barricade comprising: 
a road plate (bottom horizontal plate); 
a first support post extending upward from a first end portion of the road plate; 
a second support post extending upward from a second end portion of the road plate opposite the first end portion; 

wherein the barricade arm is configured to move between a retracted position for allowing a vehicle to pass over the road plate (about 0:08 into the video) and a deployed position for arresting forward motion of a vehicle, wherein contact of said barricade when in the deployed position by a moving vehicle causes the road plate to rotate and contact the underside of said vehicle (about 0:02 into the video).
While Ref A teaches the barricade arm to pivot between retracted and deployed positions, Ref B teaches a barricade and discloses a barricade arm (7) between two posts that slide up and down between deployed and retracted positions: shown deployed in Figure 1, and retracted so that the barricade arm nests within a slot a bottom plate (3; Figure 6) to allow a vehicle to pass.  It would have been obvious to one of ordinary skill in the art to modify the barricade arm and road plate of Ref A to have the barricade arm slide up to be in the deployed position and slide down to nest in a slot in the road plate in the retracted position since it is known as an alternate way to move a barricade arm between deployed and retracted positions.  The resulting combination yields the barricade arm having a first end portion slidably coupled to the first support post and a second end portion slidably coupled to the second support post.
While the resulting combination fails to disclose a lift coupled to one of the first and second end portions of the barricade arm and a counterweight assembly coupled to the other of the first and second end portions of the barricade arm, Thompson teaches a barricade (Figures 1-4b) comprising a barricade arm extending between two support posts that slides up and down between a deployed position and a retracted position, a lift (inside post 3; Figure 2a) coupled to one end portion of the barricade arm and a counterweight assembly (inside post 2; Figures 4a-4b) coupled to the other of the first and second portions of the barricade arm, wherein the counterweight assembly is configured to aid in lifting the other of the first end portion and the second end portion of the barricade arm when the lift is actuated.  It would have been obvious to one of ordinary skill in the art to modify the lift of the resulting combination with Thompson’s lift and counterweight assembly as a simple substitution of an alternate means to slidably lift a barricade arm up and down.  The resulting combination includes actuation of the lift being configured to slide the barricade arm relative to the first and second support posts between a retracted position proximate the road plate and a deployed position distal from the road plate.
	Regarding claim 19, the resulting combination includes the counterweight assembly comprising at least one pulley (Thompson's 44); at least one counter-weight (Thompson's 41); and a tensile member (Thompson's 9, Figure 4a) having a first end coupled to the barricade arm, a second end coupled to the counter-weight, and an intermediate portion extending over the at least one pulley (Thompson’s Figure 4a).
	Regarding claim 25, the resulting combination includes the lift being coupled to only one of the first and second end portions of the barricade arm (since Thompson discloses that the lift is only within post 3).

Allowable Subject Matter
Claims 1-4, 6, 8-13, 16-17, and 23-24 are allowed.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the mechanics of Villalobos cannot be combined with the mechanics of Thompson, that one of ordinary skill in the art would not “incorporate” the counterweight of Thompson “to the device of Villalobos”.  This argument is not persuasive since Applicant is arguing bodily incorporation.  The rejection does not rely on the specific mechanics of Villalobos.  The rejection relied on Villalobos for the concept of a sliding barricade arm.  And Villalobos was used to modify Gibraltar, the primary reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671